department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend u o w w u d m t w w o w w u m w m o t f s i p e s_r this is in response to your letter dated date as amended on date in which you requested certain rulings with respect to sec_512 of the internal_revenue_code code background according to your ruling_request you are an exempt_organization under sec_501 of the code you are a social and recreational club located in town formed for the purpose of golf and other recreation you have been operated continuously as a social_club for over a decade being recognized as exempt for that time you were formed for the primary purpose of owning and operating a private club for golf and other leisure activities for the recreation of your members you own approximately x1 acres of those acres a little less than half are devoted to a 9-hole golf course an equipment barn tennis courts and a club house the other larger portion of the land consists of two lakes and its surrounding land which contains a cottage for employee_use and a boathouse for member use members use the lakes and boathouse for swimming boating and other scheduled events on date1 you entered into an agreement with department a city department of environmental protection for a conservation_easement attaching to x3 acres consisting primarily of six holes of golf and wetlands department is interested in an easement attaching to this property since your land contains a watershed leading to one of the reservoirs used by the residents of city after department conducted its due diligence and appropriately surveyed the land you expect to close on date2 department will pay approximately dollar_figurex4 for the easement to prevent pollution of water running through or collecting on this portion of your land as part of the easement you have agreed that you will not construct new paved roads create new_building envelopes with subsurface sewage treatment systems paved surfaces or wells or store bury or dispose_of hazardous materials designated by local state or federal regulations or dispose_of cars trash sewage or uncomposted animal waste furthermore the easement restricts your ability to disturb the surface subsurface or trees on the easement land though it does not remove those options entirely the easement also provides for a building envelope for you where your current impervious surfaces are permitted along with certain expansions limited by the easement and subject_to prior approval additionally department will have the right to enter the land for inspections in order to monitor your use of the land the easement will run with the land in perpetuity thus restricting any future sale of the land a water resource protection plan that dictates the manner you are permitted to care for your grounds to include the amount and type of fertilizer herbicide and pesticide as well as how often such efforts can occur your members however can and will continue to use the land for all of your traditional recreational activities such as golfing finally you have also agreed to terms for you want to use the proceeds from the sale of the easement to make capital improvements throughout your land these improvements include improvements to your boathouse and waterfront improvements to the decks on your waterfront purchasing items for entertaining such as a commercial ice maker dishes stemware silverware and a new bar updating your clubhouse updating your golf barn updating your golf course and updating the tennis courts these purchases constitute your proposed capital projects described above you also made purchases for the upkeep of your golf course in year2 the year preceding the closing of the sale using money from a line of credit provided in year‘ totaling dollar_figurex2 all of the updated properties are used by your members in furtherance of your recreational purposes in addition to the purchases rulings requested you requested the following rulings the sale of the conservation_easement will not jeopardize your tax-exempt status under c the proceeds from the sale of the conservation_easement will not jeopardize your tax exemption under c of the internal_revenue_code provided that you receive no more than thirty-five percent of your gross_receipts from sources outside your membership and not more than fifteen percent of such gross_receipts are from the use of your facilities by the general_public the conservation_easement constitutes property used directly in the performance of your exempt_function for purposes of sec_512 of the code gain from the sale of the conservation_easement will be recognized only to the extent the sales_price of the conservation_easement less any selling_expenses exceeds the purchase_price of other_property purchased within the time period specified in sec_512 and used by you directly in furtherance of your exempt_function the proposed capital projects will constitute other_property purchased and used directly in the performance of your exempt_function for purposes of sec_512 so long as the purchases occur within three years after the receipt of proceeds from the sale of the conservation_easement law sec_501 of the internal_revenue_code code describes a club that is organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_512 of the code provides that in the case of an organization described in c the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income sec_512 of the code provides that if property used directly in the performance of the exempt_function of an organization described in c is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function then gain from such sale shall be recognized only to the extent that the sales_price exceeds the cost of purchasing the other_property sec_1_501_c_7_-1 of the income_tax regulations regulations states that a club which engages in business such as making its recreational facilities available to the general_public or selling real_estate is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 however an incidental sale of property will not deprive a club of its exemption senate report no 2d session 1976_2_cb_597 provides that the decision in each case as to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based upon all of the facts and circumstances it is intended that these organizations be permitted to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status it is also intended that within thi sec_35 amount not more than of the gross_receipts should be derived from the use of a club's facilities or services by the general_public however where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in this formula in discussing this tax reform act of provision the committee on finance of the united_states senate noted that the tax on investment_income is not to apply to the gain on the sale of assets used by the organizations in the performance of their exempt functions to the extent the proceeds are reinvested in assets used for such purposes within the period beginning year before the date of sale and ending three years after that date for example where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years emphasis added s rep no 91st cong ist sess 1969_3_cb_423 revrul_69_232 1969_1_cb_154 provides that even though a profit is realized the sale of property will not cause a social_club to lose its exemption provided the sale is incidental in that it does not represent a departure from the club’s exempt purposes all of the facts and circumstances of a sale will be considered in determining the club’s primary purposes in making the sale including the purpose of the club in purchasing the property the use the club makes of the property the reasons for the sale and the method used in making the sale in 980_f2d_1409 cir the court determined that the statute speaks in terms of use rather than intent therefore the tax_court correctly observed that the club's various plans for the land were irrelevant the analysis must concentrate on the ways in which the westside property was or was not ‘used directly ’ this process entails factual findings as to the activities that occurred on tracts a and b of the westside property and legal conclusions as to whether those activities constituted sufficient recreational uses by the club in 84_tc_756 the court interpreted organization's sale price to mean the amount_realized reduced by the aggregate of the expenses for work performed on the old property to assist in its sale when discussing the use of the funds to pay debts of the organization and refund money to members the court stated by discharging the indebtedness on its loan and by currently refunding the assessment which its membership previously had agreed was refundable only upon death or resignation from the club petitioner did not ‘merely reinvest its funds from the land sale in other types of assets ’ in the language of the committee report funds were ‘withdrawn for gain by the members of the organization ’ who benefited through decrease in petitioner's debt and return of the assessment petitioner's gain therefore constitutes unrelated_business_taxable_income additionally the court provides an example of an allowable transaction stating where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years in deer park country club v commissioner 70_tcm_1445 the court concludes that the plain and ordinary meaning of the phrase used directly in the performance of the exempt_function of an organization as set forth in sec_512 connotes an exempt organization's use of assets or property that is both actual and direct in relation to the performance of its exempt_function given petitioner's concession that no part of the 8-acre tract on which the home-sites are situated was ever physically used by petitioner for recreational activities it follows that the gain realized on the sale of the home-sites does not qualify for nonrecognition under sec_512 but rather is subject_to the unrelated_business_income_tax analysis clubs that engage in the selling of real_estate will not be considered to be operated for exempt purposes under sec_501 sec_1_501_c_7_-1 however if the selling of real_estate is incidental to the club’s exempt_purpose it will not jeopardize the club’s exemption id revrul_69_232 supra provides that even if a sale results in a profit it will not result in a loss of exemption as long as it does not represent a departure from the club’s exempt_purpose all the facts and circumstances are to be taken into account when determining whether a departure from the exempt purposes has occurred id items to consider include the purpose of the club in purchasing the property the use the club makes of the property the reasons for the sale and the method used in making the sale id in this case you have purchased the property with which the easement will run for the purpose of playing golf and other recreation which are your exempt purposes you have used this property since buying it and will continue to do so after the sale of the easement for playing golf and other recreational activities you are selling the easement in order to raise capital to invest in improvements to the grounds and equipment of your club you are not selling the property as part of an ongoing plan to sell or develop real_estate and this sale is a one-time occurrence furthermore because the sale of the easement is similar to the sale of your clubhouse infra any income derived from this sale will not be a part of a thirty-five percent test of your income from outside your membership see senate report no supra the sale of this easement will not jeopardize your exemption under sec_501 of the code you also requested a ruling that gain from the sale of a conservation_easement will not be taxable_income if reinvested in property furthering your exempt_purpose sec_512 of the code provides special rules defining taxable_income for organizations described in sec_501 specifically gains from the sale of property which has been used for the exempt_purpose of certain organizations will not be recognized and therefore will not be taxed to the extent that the sale price is reinvested in property used for the organization’s exempt_purpose if that reinvestment occurs within one year prior to and three years following the sale of property sec_512 this statute is further clarified by case law which requires that the property being sold must have been directly used for the exempt purposes of the organization see 980_f2d_1409 not for some other benefit of the organization see deer park country club 70_tcm_1445 and must be reinvested into property up to the organization’s sales_price and not withdrawn for the gain by the members of the organization ’ see 84_tc_756 the sale of the easement is considered by the service to be a sale of property within the internal_revenue_code the easement will be attached to the land in perpetuity affecting all future transactions regarding the land the easement removes your ability to construct new paved roads create new_building envelopes with subsurface sewage treatment systems paved surfaces or wells or store bury or dispose_of hazardous materials it additionally hinders your ability to disturb or remove surface and subsurface areas as well as trees though it does not remove those options entirely the easement also gives access of your land to department in order to ensure such activities are not taking place given the significant restrictions on you and any purchaser of the land and the rights provided to department you have sold property the property you have sold must have been used directly for your exempt_purpose sec_512 you use the land over which the easement runs primarily for golf as the land contains six of your nine holes of golf as well as your clubhouse which is used as a meeting place for your members and tennis courts all of these activities are in direct furtherance of your exempt_purpose see eg 980_f2d_1409 thus we conclude that the sale of the easement meets the first criterion because it is attached to land directly used for your exempt purposes the fact that you continue to use the land burdened by the easement for your exempt purposes does not alter the conclusion that you have sold property that you used for an exempt_purpose you have stated that you intend to use a portion of the funds generated from the sale of the easement for capital investments in your facilities and equipment these investments include improvements to your boathouse and waterfront improvements to the decks on your waterfront purchasing items for entertaining such as a commercial ice maker dishes stemware silverware and a new bar updating your clubhouse updating your golf barn updating your golf course and updating the tennis courts purchasing personal_property and updating real_property constitutes the purchase of property for purposes of sec_512 congressional commentary on sec_512 in the senate report uses the term assets where the statute uses the term property s rep no supra furthermore the intent of the social_club exemption is to allow individuals to pool their money for pleasure and not be taxed since they would not have been taxed had they spent that money on pleasure individually id given congress’ intent in providing special rules for unrelated_business_income for organizations exempt under sec_501 the purchase of equipment and the making of capital improvements to land are considered reinvestments in property for your exempt_purpose any of the sales_price less any selling_expenses used on capital projects similar to those described herein that are used exclusively in furtherance of your exempt_purpose within three years from the closing of the sale of the easement will not be recognized for tax purposes additionally dollar_figurex2 was spent on capital improvements for your exempt_purpose within the one year prior to the sale of the easement since these purchases fall within the time period specified by congress these purchases will also constitute a reinvestment of funds the extent of which will remove recognition of that portion of the sales_price of the easement conclusion accordingly based on the forgoing we rule as follows the sale of the conservation_easement will not jeopardize your tax-exempt status under sec_501 the proceeds from the sale of the conservation_easement will not jeopardize your tax- exemption under sec_501 provided you receive no more than thirty-five percent of your gross_receipts not including the proceeds from the sale of the conservation_easement from sources outside your membership and not more than fifteen percent of such gross_receipts from the use of your facilities or services by the general_public the conservation_easement constitutes property used directly in the performance of your exempt_function for purposes of sec_512 gain from the sale of the conservation_easement will be recognized only to the extent the sales_price of the conservation_easement less any selling_expenses exceeds the purchase_price of other_property purchased within the time period specified in sec_512 and used directly in furtherance of your exempt_purpose the proposed capital projects will constitute other_property purchased and used directly in the performance of your exempt_function for purposes of sec_512 so long as the purchases occur within three years after the closing of the sale of the conservation_easement additionally the capital improvements described above made in the year preceding closing will constitute other_property purchases and used directly in the performance of your exempt_function for purposes of sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
